Citation Nr: 0410406	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  02-14 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of injuries of 
the head, upper back and lower back to include concussion, 
migraine headaches, earaches, osteoarthritis, degenerative joint 
disease, back freezes together, lower spine and between the 
shoulder blades.

2.  Entitlement to service connection for diabetes type II with 
secondary neuropathy, coronary artery disease, hypertension, 
aortic stenosis and kidney stones due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from March 1947 to February 1968.

This appeal is from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, Regional 
Office (RO).

The veteran and his wife testified at a hearing before the 
undersigned Acting Veterans Law Judge, who the Chairman of the 
Board designated to decide his appeal.  38 U.S.C.A. § 7107 (West 
2002).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

The veteran's written and oral testimony reveals the need for 
additional development and the opportunity for VA to discharge its 
statutory duty to assist him to obtain evidence to substantiate 
his claims.  Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that all notification and 
development required by the Veterans Claims Assistance Act of 2000 
are completed.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

2.  Obtain the service personnel records showing the locations of 
the veteran's service assignments.

3.  Schedule the veteran for a VA examination.  Provide the 
examiner(s) with the claims file.  The examiner(s) is to review 
the claims file, take a clinical history as part of the 
examination, and provide an opinion as to each diagnosis made of a 
claimed disability whether it is less than, equal to, or greater 
than 50 percent probable that the condition is related to service 
or was caused or aggravated by a claimed condition.

* Diagnose or rule out residuals of head injuries including 
concussion, migraine headaches, earaches, and provide the 
requested nexus opinion whether any of these or any other 
diagnosed condition is related to head injury or headaches in 
service.

* Diagnose or rule out current upper or lower back disorders, 
including residuals of upper and lower back injuries, degenerative 
joint disease, osteoarthritis, lower back and between shoulders 
"freezes together," and headaches related of orthopedic etiology, 
and provide the requested nexus opinion whether any of these or 
any other diagnosed back disorder is related to service.

* Diagnose or rule out Type II Diabetes Mellitus and any secondary 
conditions including neuropathy, coronary artery disease, 
hypertension, aortic stenosis and kidney stones and provide the 
requested nexus opinion whether any of these are related to 
service, including whether related to Agent Orange exposure.

* Diagnose or rule out an ear disorder manifested by earaches and 
provide the requested nexus opinion whether any diagnosed 
condition is related to service.

4.  Readjudicate the claims at issue, and determine whether the 
appellant's claim, or any part of it, may now be allowed.  If none 
may, provide the appellant and his representative an appropriate 
supplemental statement of the case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no further 
action until he is further informed.  The purpose of this REMAND 
is to obtain additional information and to afford due process.  No 
inference should be drawn regarding the final disposition of the 
claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	HARVEY ROBERTS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



